Citation Nr: 0002439	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-17 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for residuals of a left 
shoulder injury with acromioclavicular arthritis, 
postoperative resection of distal left clavus, currently 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1972 to 
March 1979.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied an increased rating for residuals of a left shoulder 
injury with acromioclavicular arthritis, postoperative 
resection of distal left clavus, currently 10 percent 
disabling.  


REMAND

The veteran contends that his left shoulder disability has 
worsened.  In general, an allegation of increased disability 
is sufficient to establish a well-grounded claim for 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  Once the veteran has established a well-grounded 
claim, the VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  

The June 1999 VA examination was inadequate because the 
examiner failed to provide a full description of the effects 
of the disability upon the veteran's ordinary activity, 
whether pain could significantly limit functional ability 
during flare-ups or when the left shoulder is used repeatedly 
over a period of time, loss of range of motion portrayed in 
terms of the degrees of additional range of motion loss due 
to pain on use or during flare-ups, as well as many of the 
other matters listed below in Item 2.  If a diagnosis is not 
supported by the finding on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (1999).  

Therefore, this case is remanded to obtain the veteran's full 
medical records and a comprehensive examination by a VA 
physician.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 4.2 
(1999).  This matter is remanded to the RO for further 
development as follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for left shoulder disorders 
since service.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources whose 
records have not previously been secured.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder.  

2.  After the above-requested development 
has been completed and the additional 
evidence added to the record, the veteran 
should be afforded a comprehensive VA 
examination.  Any further indicated 
special studies should be conducted.  The 
claims file and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history, including in-service and 
post-service left shoulder conditions.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the left shoulder 
disability and etiological, anatomical, 
pathological, laboratory, and prognostic 
data required for the ordinary medical 
classification; b) a full description of 
the effects of the disability upon the 
veteran's ordinary activity; c) whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
shoulder is used repeatedly over a period 
of time; d) loss of range of motion 
portrayed in terms of the degrees of 
additional range of motion loss due to 
pain on use or during flare-ups; e) 
crepitation; f) less or more movement 
than normal; g) weakened movement; h) 
excess fatigability; i) incoordination 
and impaired ability to execute skilled 
movement smoothly; j) pain on movement; 
k) swelling, deformity, or atrophy of 
disuse; l) instability of station; m) 
disturbance of locomotion; and n) 
interference with sitting, standing, and 
weight-bearing.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for an increased 
rating for a left shoulder disability 
based on the entire evidence of record.  
All pertinent law, regulations, and Court 
decisions should be considered, including 
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995) and 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59, and 4.71a, 
Diagnostic Codes 5003, 5010, and 5200-
5203 (1999).  If the veteran's claim 
remains in a denied status, he and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, the case should be 
returned to the Board for further 
appellate review.  By this remand, the 
Board intimates no opinion as to any 
final outcome warranted. No action is 
required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  





